Citation Nr: 0808001	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to March 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In June 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge, who is making the final 
determination of the claim.  A transcript of the hearing is 
associated with the file.  At the hearing, the veteran 
submitted additional evidence and waived initial 
consideration of the evidence by the RO. 

In September 2005, the Board granted the veteran's motion to 
advance the case on the docket for good cause. 

In a decision dated October 2005, the Board denied the 
veteran's application to reopen his claim of service 
connection for PTSD.  The veteran appealed this determination 
to the United States Court of Appeals for Veterans Claims 
(CAVC) in December 2005.

While the claim was pending before the CAVC, the veteran 
submitted written documents to the agency of original 
jurisdiction (AOJ) withdrawing his appeal in this matter.  
See Facsimile from the veteran dated January 12, 2006; 
Disabled American Veterans Motion to Withdraw the Appeal 
dated January 20, 1996.  Ordinarily, a withdrawal of appeal 
would deprive the Board of jurisdiction from further 
reviewing the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.204.  However, the VA no longer had jurisdiction of this 
appeal when the veteran filed his notice of appeal with the 
CAVC in December 2005; as of that time, the CAVC had 
jurisdiction of the case, and any motions should have been 
filed with the CAVC.

By order dated May 2007, the CAVC vacated the Board's October 
2005 decision and remanded the case pursuant to the terms of 
a Joint Motion for Remand.  It is unclear from the record 
that either the CAVC or the parties to the Joint Motion were 
aware of the January 2006 motion withdrawing the claim.  
Under the doctrine of the law of the case, the Board is bound 
to carry out the terms of the May 2007 CAVC order.  See 
generally Hudson v. Principi, 260 F.3d 1357 (Fed. Cir. 2001); 
Browder v. Brown, 5 Vet. App. 268 (1993).

In October 2007, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further adjudication.


FINDINGS OF FACT

1.  During the veteran's confinement in a county jail from 
September 14 to 19, 1973, he was not absent without leave 
(AWOL) and the circumstances of his confinement did not 
constitute willful misconduct. 

2.  In a November 2001 rating decision, the RO denied a claim 
of service connection for PTSD on the basis that the evidence 
did not corroborate the veteran's account of the stressor 
incident, that is, the stabbing in jail, to support the 
diagnosis of PTSD.

3.  The additional evidence presented since the November 2001 
rating decision is either cumulative or redundant or does not 
raise a reasonable possibility in corroborating the veteran's 
claimed in-service stressor incident.


CONCLUSIONS OF LAW

1.  Willful misconduct is not determinative of the issue of 
service connection for PTSD.  38 C.F.R. § 3.1(n) (2007). 

2.  The November 2001 rating decision, denying service 
connection for PTSD, became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.104 (2007).

3.  The evidence presented since the November 2001 rating 
decision is not new and material, and the claim of service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the CAVC 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also require VA to provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, a pre-adjudicatory RO letter in March 2002 
advised the veteran of the relative duties upon himself and 
VA in developing his claim.  Post-adjudicatory, a November 
2002 RO letter advised him of the need for new and material 
evidence, including notice of specific pieces of evidence 
that may be capable of substantiating his claim.  The veteran 
was also asked to provide any evidence he had regarding 
psychiatric treatment prior to 1987 and any evidence 
pertaining to the alleged stressor.  An August 2003 RO letter 
provided notice of specific evidence that may be capable of 
substantiating his claim.  In a March 2006 letter, the 
veteran was advised that an initial rating and effective date 
of award may be assigned, should service connection be 
established.  At an RO hearing in March 2004, the veteran was 
advised of the need for credible supporting evidence of his 
claimed stressor.  An additional RO letter in March 2006 
again notified him of the types of evidence and/or 
information deemed necessary to substantiate his claim, the 
relative duties upon himself and VA in developing his claim, 
and for him to submit any evidence in his possession that may 
be capable of substantiating his claim.  A September 2007 
Board letter offered him the opportunity to present 
additional evidence and/or information in support of his 
claim.  These notice defects were cured with readjudication 
of the claim in a November 2007 Supplemental Statement of the 
Case (SSOC).  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett, 20 Vet. App. at 376.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the veteran is represented by counsel who has 
provided substantial argument in this case pertaining to the 
dispositive issue on appeal; whether the veteran's alleged 
in-service PTSD stressor is corroborated by the evidence.  
The veteran has submitted a medical statement purporting to 
establish residuals of a stabbing wound to the abdomen, and 
he has been fully apprised of the evidentiary requirements 
for corroborating a non-combat PTSD stressor.  In September 
2007, the veteran informed VA that he had no further argument 
or evidence in support of his claim.  As the veteran and his 
counsel have demonstrated actual knowledge of the evidentiary 
requirements, and recently indicated having no further 
evidence to submit in support of the claim, the Board finds 
that any notice errors were non-prejudicial and have not 
affected the essential fairness of the adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
private and VA clinical records identified by the veteran as 
relevant to his claim.  As reflected in the record, the RO 
has undertaken extensive efforts to determine the nature and 
circumstances of the veteran's in-service incarceration.  The 
veteran reports that the stabbing event was not reported, and 
there do not appear to be any further sources of information 
which may be capable of corroborating the claimed stabbing 
episode.  

Additionally, the veteran submitted has submitted medical 
opinions in support of his claim and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  As the veteran 
has failed to submit new and material evidence sufficient to 
reopen his claim, VA has no duty to provide medical 
examination or obtain medical opinion in this case.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Line of Duty Determination Willful Misconduct: AWOL

Unlike the rating decisions in November 2001 and earlier in 
September 1997, during the current adjudication of the claim, 
the RO considered whether the veteran's alleged stressor was 
incurred in the line of duty.  In administrative decisions in 
February 2004, the RO determined that during the veteran's 
confinement in a civilian jail, where the alleged stressor to 
support the diagnosis of PTSD had occurred, the veteran was 
AWOL, constituting willful misconduct and any injury he might 
have sustained was not in the line of duty.  

In June 2004, after challenging the line-of-duty 
determination, the veteran testified on the line-of-duty 
question before the RO's Decision Review Officer (DRO).  In a 
December 2004 administrative decision, the DRO reversed the 
February 2004 rulings and held that during the time the 
veteran was confined in county jail he was not AWOL. 

As the record shows that the veteran was in a county jail 
from September 14 to 19, 1973, and as the service records do 
not show that the veteran was AWOL during that time, the 
period of confinement in the county jail cannot be considered 
"not in the line of duty" because the veteran was AWOL.  To 
this extent, the Board finds in favor of veteran. 

III.  Willful Misconduct: Confinement in County Jail

After the resolving the line-of-duty question in favor of the 
veteran regarding his leave status, the RO revisited the 
question of line of duty in the context of whether the 
confinement, itself, was willful misconduct.  In a March 2005 
administrative decision, the RO determined that the actual 
confinement in jail was due to the veteran's willful 
misconduct and any injury he might have suffered was not in 
the line of duty.  

Pursuant to 38 U.S.C.A. § 1110, compensation is payable for 
disability resulting from personal injury suffered in line of 
duty unless the injury was a result of the person's own 
willful misconduct.  A finding of willful misconduct negates 
the "line-of-duty" presumption.  To deny a claim solely on 
the basis of willful misconduct, the preponderance of the 
evidence must establish the willful misconduct.  Forshey v. 
West, 12 Vet. App. 71, 73 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3rd 1335 (Fed. Cir. 2002), and cert. denied, 
537 U.S. 823 (2002).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R. § 3.1(n).  Proximate 
cause is defined as "that which, in a natural continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred."  Forshey supra at 73-75. 

The veteran asserts that he was stabbed while in county jail, 
which was the stressor for PTSD.  The record shows that the 
veteran was in a county jail for about five days in September 
1973.  At the time, he was not AWOL from the service and he 
was not arrested for a crime, rather he was being held in 
"safekeeping" until he could be returned to military control.  
The record fails to establish an intentional wrongdoing on 
the veteran's part to elevate the period of confinement, 
alone, as willful misconduct.  In addition, the confinement, 
itself, is too attenuated as a cause to be considered the 
proximate cause of the veteran's alleged injury.  For this 
reason, the confinement, itself, does not constitute willful 
misconduct. 

In light of the above, the line-of-duty presumption has not 
been rebutted. 

IV.  New and material evidence

The veteran seeks service connection for PTSD.  In an April 
2005 SSOC, the RO appears to have reviewed the claim on the 
merits.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  It is well established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each issue before adjudicating the merits 
and that, once apparent, a potential jurisdictional defect 
may be raised by the court, tribunal or any party, sua 
sponte, at any stage in the proceedings.  Barnett, 83 F.3d at 
1383.

The Federal Circuit has held that no prejudice would accrue 
to a claimant where the Board adjudicated in the first 
instance a claim under the new and material standard rather 
than a merits determination conducted by the AOJ.  Jackson v. 
Principi, 265 F. 3d. 1366, 1371 (Fed. Cir. 2001). 

The claim of service connection for PTSD was previously 
denied on the merits in a November 2001 rating decision on 
grounds that the evidence did not corroborate the veteran's 
account of the stressor incident, that is, the stabbing in 
jail, to support the diagnosis of PTSD.  After the veteran 
was notified of the decision and of his appellate rights, he 
did not appeal the decision and the November 2001 rating 
decision became final.  38 U.S.C.A. § 7105.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2007); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran was incarcerated in a civilian jail at the time of 
the alleged stabbing incident.  The claimed stressor is not 
related to combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  See 38 C.F.R. § 3.304(f).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the CAVC 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  "Credible supporting evidence" 
means that the "appellant's testimony, by itself, cannot 
establish the occurrence of a noncombat stressor."  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); see also Cohen, 10 Vet. 
App. at 147.

Evidence before the RO in November 2001 included the 
veteran's service medical records, including the reports of 
entrance and separation examinations, which did not document 
a psychiatric illness.  There was no report of a stabbing 
incident.  On separation examination, while the veteran did 
give a history of depression, excessive worry, and nervous 
trouble, the psychiatric evaluation was normal.  An 
appendectomy scar was noted on entrance and separation 
examinations.

Service records show that the veteran had lost time from June 
1 to 9, 1973, from August 12, 1973, to September 10, 1973, 
and from September 24, 1973, to October 19, 1973. 

The veteran's post-service medical records first reflect 
treatment for a work-related back injury in 1984.  In 
pertinent part, a January 1986 examination report included a 
finding of a normal abdomen without masses.

Private medical records disclose that in March 1987 the 
veteran was evaluated for a mental disorder.  There was no 
history of previous psychiatric treatment or hospitalization.  
The diagnostic impression was adjustment disorder with 
depressed mood, which was associated with progressive 
problems following a back injury in 1984.  In an earlier 
evaluation in January 1987, the impression was chronic pain 
syndrome complicated by stress, which was attributed to 
financial problems and anger over the handling of his back 
injury by the insurance company and doctors. 

On VA examination in November 1992, the veteran complained of 
anxiety about his health and about his family.  The 
impression was anxiety and depression.  At that time, a 
physical examination of the abdomen was significant for a 
lower right-sided appendectomy scar and "[h]ernia none."

VA and private medical records document diagnoses of anxiety 
disorder (April 1993) and anxiety attacks (August 1996).  He 
was reported to have undergone a cholecystectomy in February 
1993. 

VA clinical records in 1996 record the veteran's description 
of several stressors in his life, relating to his and his 
son's health and other personal issues.  Based on the 
veteran's account of personal history, family background, and 
current symptoms, the examiner stated that the veteran may be 
suffering from PTSD.  He was also being considered for a 
diagnosis of bipolar disorder.

VA Mental Health Clinic records disclose that, in February 
1997, the veteran's history included a borderline personality 
disorder, anxiety, and depression. 

In a statement received in April 1997, in support of his 
original claim for PTSD, the veteran stated that in the fall 
of 1973 he was kept in a civilian jail because of a problem 
with his leave status.  During this time, he described an 
incident, when he tripped over a man, who was sitting on the 
stairs, and the man stabbed him in the belly button, but he 
did not report it because the attacker threatened him.  He 
also referred to instances of harassment while serving in the 
military.  Additionally, he submitted a copy of a request 
made to the Department of the Army for authorization of 
numerous awards, to include a combat infantryman badge.

On VA examination in May 1997, there was a surgical scar 
coming out of the navel due to a laparoscopy and removal of 
the gallbladder in February 1993.

A March 1999 VA clinical record reported the veteran's 
history of being severely beaten during childhood, and having 
spent time being confined in the military.

VA records, dated in 2000, document a diagnosis of PTSD from 
childhood abuse, which was exacerbated by the alleged 
stabbing during service.  In addition to the stab wound, the 
veteran described another incident when he was forced to 
watch a man being beaten by a group of inmates.  The records 
also show ongoing therapy for PTSD. 

The records of A.N.P., MD, dated in 2000, disclose a history 
of PTSD. 

In a PTSD questionnaire received in June 2001, the veteran 
stated that there was no witness to the stabbing incident and 
that he did not report the incident due to fear of 
retaliation.  He stated that the gallbladder surgery in 1993 
fixed the old stab wound.

Evidence of record since the RO's November 2001 rating 
decision includes additional private treatment records dating 
back to 1981 showing treatment for non-psychiatric disorders.  
Private medical records dated in October 1990 and in October 
1991 document an umbilical or abdominal hernia.  Records of 
private hospital disclose that, in January 1993, the veteran 
was evaluated for abdominal pain.  There was no history of an 
abdominal stabbing.  An incidental finding was a 1-cm. 
umbilical hernia.  Treatment included a laparoscopic 
cholecystectomy.  One treatment record noted that the veteran 
"has an umbilical hernia which he states occurred in January 
or February 1990 from lifting at work."

A December 2001 statement from A.N.P., MD., reported the 
veteran's descriptions of being stabbed by a "group of 
fellow prisoners" with a nail file on his anterior abdomen 
with the entry wound just above the umbilicus.  Dr. A.N.P. 
indicated that the location of the hernia corresponded to the 
wound entry site, and that it was reasonable to state that 
the stab wound from "1972" contributed to the development 
of the umbilical hernia first noted in 1993.

VA records, dated from 2001 to 2005, document ongoing therapy 
for PTSD as well as major depressive disorder (MDD).  His 
treating VA physician describes the veteran's PTSD results 
from childhood trauma and exacerbated by military events.

A June 2004 statement from Dr. A.N.P., indicated that, due to 
PTSD, the veteran had an inability to look people directly in 
their eye when subject to a potential adversarial proceeding, 
such as a VA hearing.

In June and October 2004, the Office of the Sheriff for 
Worcester County indicated that the only records of the 
veteran's incarceration involved an index card showing his 
dates of incarceration in 1973, and that he had been held on 
a "safe keeping" warrant at the request of the military.

Copies of service personnel records disclose that, in 
November 1973, the veteran was interviewed in conjunction 
with proceedings for an administrative discharge.  The 
veteran did not refer to a stabbing although his periods of 
absence from duty were discussed.  He described worry related 
to a dislike of the Army and his mother's health.  He was 
noted to have a high degree of situational anxiety with 
behavior characterized by poor judgment and inadaptability.  
He was recommended for administrative discharge based on 
unsuitability.

The veteran has also provided additional statements and 
testimony in support of his claim.  He denies having 
undergone a separation examination so that the examination 
report of record is not accurate.  He argues that his 
detainment in civilian jail, where he was "helpless 
prisoner," was a sufficient stressor to support a PTSD 
diagnosis.  He describes being constantly threatened with 
beatings and death, and being under a state of constant 
alert.  He related that the inmate who stabbed him was 
punished by the "boss" by strangling to the point of 
passing out.  He further described feelings of intense fear, 
helplessness and horror when witnessing other inmates being 
beaten.  He further recalls being part of a high speed car 
chase when being transported by military authorities.  

A statement from the veteran's former spouse, received by the 
RO in June 2005, avers that she met the veteran in 1974, and 
recalls him telling her about a stab wound to the abdomen 
while incarcerated during service.  He had showed her the 
stab wound.

A statement from M.L. indicates having known the veteran 
prior to service, and witnessing the veteran as being a 
"changed man" after his return from the military.  He 
recalls the veteran informing him of being mistreated by the 
military.

As indicated above, the veteran's claim for PTSD was 
previously denied in a November 2001 RO rating decision on 
the basis that the evidence did not corroborate the veteran's 
account of the stressor incident, that is, the stabbing in 
jail, to support the diagnosis of PTSD.  In order to reopen 
the claim, the veteran must submit evidence that is both new 
and material to the basis for the prior final denial.

The evidence added to the record includes previously 
unconsidered private and VA medical records which, at best, 
reiterate a diagnosis of PTSD exacerbated by the claimed in-
service stabbing episode that was established in the November 
2001 rating decision.  This evidence is not material to the 
question at hand as it does not speak to the sole issue 
before the Board as to whether there is credible supporting 
evidence that the claimed in-service stressor occurred. See 
Moreau v. Brown, 9 Vet. App. 389, 395-96(1996), aff'd, 124 
F.3d 228 (Fed.Cir. 1997); Cohen v. Brown, 10 Vet. App. 128, 
142 (1997) (a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors).

The veteran has submitted a medical statement from Dr. 
A.N.P., who has provided medical opinion that the veteran's 
umbilical hernia, first documented many years after the 
veteran's discharge from service, may have been a residual of 
the claimed in-service stabbing injury.  A statement from his 
former wife recalls the veteran telling her about the 
stabbing incident in approximately 1974.  Further, the 
veteran has submitted a statement for a childhood friend who 
recalls the veteran undergoing a mental status change upon 
his return from military service. 

The Board finds that the above-mentioned evidence is new as 
it was not considered by the RO in the November 2001 
decision.  However, such evidence is not material.  The 
statements from Dr. A.N.P and his former spouse are not based 
upon personal knowledge of the events in question.  Rather, 
his spouse's knowledge of the claimed stabbing incident is 
limited to what the veteran allegedly told her many years 
ago.  As her statement is not based on personal knowledge of 
the event, and reiterates a previously rejected factual claim 
made by the veteran, the spousal statement does not meet the 
legal standard of credible corroborating evidence of an in-
service stressor.  38 C.F.R. § 3.304(f); Moreau, 9 Vet. App. 
at 395 (veteran's lay testimony regarding in-service 
stressors by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor).  The previously 
denied claim considered the veteran's own lay statements at 
the time, and a reiteration, even by a spouse, is cumulative 
and redundant.  

Similarly, the statement from Dr. A.N.P. is not material.  In 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The statement refers to a "1972" incident, whereas 
the veteran's claim is based on a situation from a different 
year.  Clearly, this post-service doctor was not a first-hand 
witness to the veteran's claimed stressor in 1973.  Given the 
clearly erroneous statement within the December 2001 
statement, it is found to be patently incredible.  Id.  
Moreover, at most, it again repeats the veteran's own 
[previously rejected] report of the claimed stressor.  Thus, 
the Board cannot conclude that it is new and material 
evidence.

The June and October 2004 reports from the Office of the 
Sheriff for Worcester County provide no corroboration of any 
stabbing incident during the veteran's confinement in 1973.  
Service personnel records reflect no report of a stabbing 
during service time.  This lack of corroboration in these 
records to support the veteran's claimed stressors clearly 
does not constitute new and material evidence since there is 
no substantiation of the claim.  

Medical records contemporaneous to the veteran's January 1993 
cholecystectomy, which reveal no reference or report of 
stabbing or residuals thereof also provide no substantiation 
of the claim.  As such, these records are not new and 
material.   

The statement from the veteran's childhood friend is not 
material as it does not corroborate the claimed in-service 
stabbing incident.  

Finally, in connection with his application to reopen, the 
veteran has provided hearing testimony and descriptions of 
his claimed in-service stab wound which, in and of 
themselves, are legally insufficient to meet the 
corroborating evidence standard.  He has generally referred 
to his jail confinement and other involvement in a high-speed 
car chase as being PTSD stressors.  As all of these are 
otherwise unsupported noncombat stressors, including which 
formed the basis of the prior denial, the statements are not 
material to the reopening of his claim.

In so deciding, the Board will discuss whether its 
determination that no new and material evidence has been 
presented to reopen a previous final denial reaches a 
different conclusion from the DRO in April 2005.  As a legal 
matter, the RO's determination to reopen a claim is not 
binding on the Board.  Jackson, 265 F. 3d. 1366, 1371 (Fed. 
Cir. 2001).  As a factual matter, in the April 2005 SSOC, the 
DRO found that the new and material evidence had been 
presented on the sub-issues involving the veteran's AWOL 
status and misconduct determinations, all of which were 
raised for the first time after the final November 2001 
rating decision.  As indicated above, the Board has held 
these issues are not implicated in the case.

The DRO further stated that a reason for the prior final 
denial was the absence of a verified stressor, and the DRO 
specifically stated that "there is no verification you were 
stabbed during your confinement."  Thus, it appears the DRO 
actually found that no new and material evidence had been 
presented on the issue of verifying the in-service stressor.  
This is the same conclusion reached by the Board.  In April 
2005, the DRO was presented with a very confusing picture of 
administrative decisions which were eventually overturned.  
In reopening the claim, the DRO specifically cited evidence 
whose evidentiary value had no bearing on the issue of 
whether the claimed stabbing incident occurred.  The Board 
finds no conflict of fact with this determination and the 
DRO's purported basis to reopen the claim in April 2005.

For the above reasons, the newly submitted evidence is not 
material to the basis for the prior final denial and, by 
itself or when considered in conjunction with the evidence 
previously of record, does not raise a reasonable possibility 
of substantiating the claim of service connection for PTSD. 


ORDER

As new and material evidence not been presented, the claim of 
service connection for PTSD is not reopened. 




____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


